Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 04/12/2022 has been entered. Claims 1-4 have been amended. Claims 5-6 have been added. Claims 1-6 remain pending in the application.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 20140325360 A1).
Regarding claim 1, Jung (e.g., Figs. 1-10 and 19) discloses a control method for a display device, 
wherein the display device includes a microphone ([0047], [0052], [0054], and [0056]; microphone) configured to accept a first operation ([0047], [0052], [0054], and [0056]; voice input operation) based on a speech and an operation panel (e.g., Figs. 3A and 7A; touch display panel) or a remote control light receiver (alternative limitation, therefore, it is interpreted as optional and is not treated on the merits) configured to accept a second operation based on a non-speech measure ([0047]-[0049], [0059], [0068]-[0069]; touch input operation), 
wherein the control method comprises: 
executing a speech-based operation mode when the microphone accepts the first operation (Figs. 2-3, 5, and 7B; speech-based operation mode or voice mode; e.g., [0042]-[0048], [0084]-[0086], and [0119]), and displaying a first user interface showing that processing corresponding to the first operation is executed (Figs. 2-3, 5, and 7B; user interface (UI) in response to a voice input; e.g., [0042]-[0048], [0084]-[0086], and [0119]); 
executing a non-speech-based operation mode when the operation panel or the remote control light receiver accepts the second operation (Figs. 3A, 4A, and 7A; touch-based operation mode or touch mode; e.g., [0042]-[0048], [0079]-[0080], [0111], and [0118]), and displaying a second user interface that can be operated by the second operation accepted by the operation panel or the remote control light receiver (Figs. 3A, 4A, and 7A; user interface (UI) in response to a touch input; e.g., [0042]-[0048], [0079]-[0080], [0111], and [0118]); 
not executing the processing corresponding to the first operation accepted by the microphone while displaying the second user interface (Figs. 3-5 and 7; after user selects the touch mode, the voice mode is inactivated), and 
executing a specific process when the operation panel or the remote control light receiver accepts the second operation while the speech-based operation mode is being executed ([0116]; touch operation is performed while voice mode is being executed).

Regarding claim 4, Jung (e.g., Figs. 1-10 and 19) discloses a display device comprising: 
a display unit (display as shown in Figs. 1-19); 
a microphone ([0047], [0052], [0054], and [0056]; microphone) configured to accept a first operation based on a speech ([0047], [0052], [0054], and [0056]; voice input operation); 
an operation panel (e.g., Figs. 3A and 7A; touch display panel) or a remote control light receiver alternative limitation, therefore, it is interpreted as optional and is not treated on the merits) configured to accept a second operation based on a non-speech measure ([0047]-[0049], [0059], [0068]-[0069]; touch input operation); and 
one or more processors (controller 120) configured to execute a speech- based operation mode when microphone accepts the first operation (Figs. 2-3, 5, and 7B; speech-based operation mode or voice mode; e.g., [0042]-[0048], [0084]-[0086], and [0119]), and display a first user interface showing that processing corresponding to the first operation is executed (Figs. 2-3, 5, and 7B; user interface (UI) in response to a voice input; e.g., [0042]-[0048], [0084]-[0086], and [0119]), 
3Serial Number: 17/213,351ATTY DOCKET No: wherein the one or more processors (controller 120) is configured to execute a non-speech-based operation mode when the operation panel or the remote control light receiver accepts the second operation (Figs. 3A, 4A, and 7A; touch-based operation mode or touch mode; e.g., [0042]-[0048], [0079]-[0080], [0111], and [0118]), and display a second user interface that can be operated by the second operation accepted by the operation panel or the remote control light receiver (Figs. 3A, 4A, and 7A; user interface (UI) in response to a touch input; e.g., [0042]-[0048], [0079]-[0080], [0111], and [0118]), 
wherein the one or more processors does not execute the processing corresponding to the first operation accepted by the microphone while the second user interface is being displayed (Figs. 3-5 and 7; after user selects the touch mode, the voice mode is inactivated), and 
wherein the one or more processors is configured to execute a specific process when the operation panel or the remote control light receiver accepts the second operation while the speech-based operation mode is being executed ([0116]; touch operation is performed while voice mode is being executed).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as unpatentable over Jung (US 20140325360 A1) in view of Min (US 20130265261 A1).
Regarding claim 2, Jung (e.g., Figs. 1-10 and 19) discloses the control method for the display device according to claim 1, but does not explicitly disclose the specific process switching a user interface that is displayed from the first user interface to the second user interface. However, Min (e.g., Figs. 1-7 and 19-20) discloses a control method similar to that disclosed by Jung, wherein the specific process shifting to the non-speech-based operation mode and switching a user interface that is displayed from the first user interface to the second user interface ([0123]-[0124] and [0148]; switching the input mode from a first input mode comprising a touch input and a voice input into a second input mode comprising only a touch input). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Min to the control method of Jung, which would allow switching between different operation modes based on user needed.

Regarding claim 3, Jung (e.g., Figs. 1-10 and 19) discloses the control method for the display device according to claim 1, but does not explicitly disclose wherein, when the operation panel or the remote control light receiver accepts a specified operation while the second user interface is being displayed, a shift to a third operation mode is made in which processing corresponding to the first operation accepted by the microphone and processing corresponding to the second operation accepted by the operation panel or the remote control light receiver can be executed. However, Min (e.g., Figs. 1-7 and 19-20) discloses a control method similar to that disclosed by Jung, wherein, when the operation panel or the remote control light receiver accepts a specified operation while the second user interface is being displayed (e.g., Fig. 6 and [0145]-[0146]; configuration by touch input), a shift to a third operation mode is made in which processing corresponding to the first operation accepted by the microphone and processing corresponding to the second operation accepted by the operation panel or the remote control light receiver can be executed (e.g., Fig. 6 and [0145]-[0146]; operation mode including both touch input and voice input). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Min to the control method of Jung, which would allow switching between different operation modes based on user needed.

Regarding claim 5, Jung (e.g., Figs. 1-10 and 19) discloses the display device according to claim 4, but does not explicitly disclose wherein the specific process comprises shifting to the non-speech-based operation mode and switching a user interface that is displayed from the first user interface to the second user interface. However, Min (e.g., Figs. 1-7 and 19-20) discloses a display device similar to that disclosed by Jung, wherein the specific process comprises shifting to the non-speech-based operation mode and switching a user interface that is displayed from the first user interface to the second user interface ([0123]-[0124] and [0148]; switching the input mode from a first input mode comprising a touch input and a voice input into a second input mode comprising only a touch input). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Min to the control method of Jung, which would allow switching between different operation modes based on user needed.

Regarding claim 6, Jung (e.g., Figs. 1-10 and 19) discloses the display device according to claim 4, but does not explicitly disclose wherein, when the operation panel or the remote control light receiver accepts a specified operation while the second user interface is being displayed, a shift to a third operation mode is made in which processing corresponding to the first operation accepted by the microphone and processing corresponding to the second operation accepted by the operation panel or the remote control light receiver can be executed. Min (e.g., Figs. 1-7 and 19-20) discloses a display device similar to that disclosed by Jung, wherein, when the operation panel or the remote control light receiver accepts a specified operation while the second user interface is being displayed (e.g., Fig. 6 and [0145]-[0146]; configuration by touch input), a shift to a third operation mode is made in which processing corresponding to the first operation accepted by the microphone and processing corresponding to the second operation accepted by the operation panel or the remote control light receiver can be executed (e.g., Fig. 6 and [0145]-[0146]; operation mode including both touch input and voice input). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Min to the control method of Jung, which would allow switching between different operation modes based on user needed.

Response to Arguments
7.	Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.
8.	Applicant has amended claims 1 and 4. Applicant further argues that the cited references do not disclose the limitations “executing a specific process when the operation panel or the remote control light receiver accepts the second operation while the speech-based operation mode is being executed” the amended claims 1 and 4. In particular, applicant argues that “Jung fails to teach executing any process based on touch sensor input during voice mode”.
The examiner respectfully disagrees with applicant’s arguments because Jung ([0116]) teaches executing touch input during voice mode.

Applicant has amended claim 2. Applicant further argues that the cited references do not disclose claim 2. In particular, applicant argues that “However, as noted above, Jung discloses inactivating the microphone during touch mode and inactivating the touch sensor during voice mode. That is, Jung is directed to not accepting other types of input during a specific input mode”.

The examiner respectfully disagrees with applicant’s arguments. First of all, Jung ([0116]) teaches accepting a touch input during a voice mode. Moreover, Min ([0123]-[0124] and [0148]) teach switching the input mode from a first input mode comprising a touch input and a voice input into a second input mode comprising only a touch input in response to the touch input. Therefore, the combination of Jung and Min teaches the limitations of claim 2 and new claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691